ORDER

PER CURIAM.
Appellant appeals from the court’s judgment finding him to be within the jurisdiction of the juvenile court by reason of his unlawful use of a weapon in violation of § 571.030.1(1) RSMo 1986. On appeal Appellant asserts error in the denial of his motion to suppress evidence obtained pursuant to a warrantless search of the vehicle he was driving. We have reviewed the briefs and find no error of law. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).